—Appeal from a judgment of Monroe County Court (Marks, J.), entered June 22, 2000, convicting defendant after a jury trial of, inter alia, manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: We reject the contention of defendant that the jury verdict finding him guilty of manslaughter in the first degree (Penal Law § 125.20 [1]) is against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495). Contrary to defendant’s further contention, County Court did not abuse its discretion in admitting in evidence a photograph of the victim’s fatal wound inasmuch as that photograph was probative on the issue of defendant’s intent (see People v Marzug, 280 AD2d 974, 975, lv denied 96 NY2d 904). The general objections of defendant at trial to the admission of certain testimony were insufficient to preserve for our review his present contentions that the testimony constituted inadmissible hearsay and violated his right of confrontation (see People v Davis, 290 AD2d 377). Defendant further failed to preserve for our review his contention that comments made by the prosecutor on summation deprived him of a fair trial (see CPL 470.05 [2]). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see 470.15 [6] [a]). Finally, the sentence is not unduly harsh or severe. Present— Pine, J.P., Wisner, Scudder, Kehoe and Burns, JJ.